Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the 11/30/21.
Claims 1-3 and 5-21 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to the instant amendment reciting “perform a first action based on the first signal when the first signal is received before the second signal and not perform a second action in response to the second signal” and “perform the second action based on the second signal when the second signal is received before the first signal and not perform the first action in response to the first signal” where the first user input is based on a rotation of a mechanical input device and the second user input is based on a translation of the mechanical input device from a first to a second position or the first user input is based on the translation of the mechanical input device and the second user input is based on the rotation of the mechanical input device. 
      The Examiner respectfully submits the applied combination of prior art teaches the aforementioned limitations. Fleizach et al. teaches ignoring subsequent inputs received following a first input (e.g. accidental), infra analysis.  Accidentally pressing a second input while providing a first input reads on receiving both first and second inputs following the first input (e.g. a user pattern of intentionally providing a first input, followed by a second, accidental input, followed by the first intentional input).   Chapman teaches user inputs comprising a knob rotation and press.  The applied combination of prior art, when applied to rotational and translational 
    In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fleizach addresses the application of touch input interfaces in the context of accidental inputs, see 0004-0005.  Chapman teaches a touch based interface comprising a knob adapted for rotational and translational inputs.  One of ordinary skill in the art applying the known teachings of Fleizach to the known teachings of Chapman would realize an expected and predictable result of identifying unintended input selections (e.g. either rotational or translational) with the benefit of mitigating the difficulties associated with inadvertent selections, as described by Fleizach, 0005-0007.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (PG/PUB 20070158442) in view over Fleizach et al. (PG/PUB 20190364173)
As per claim 1, Chapman et al. teaches a control device for a building, the control device comprising:
a single user interface configured to receive a first signal from a first user input and a second signal from a second user input (Figure 1 – 14, 20, 22, see also 0030, 0037 e.g. see rotary dial having first and/or second rotational and press input) 
a processing circuit configured to:
receive, via the user interface, both the first signal and the second signal within a predetermined period of time of 0[[receiving the first signal]] (Figure 1 -14, 20, 20, 0030, 0037) 0(e.g. as interpreted, accidentally receiving second user input after receiving a first user input.  For example, a user rotating a knob accidentally pushes the knob followed by rotating the knob, i.e., accidental input)
perform a first action based on the first signal when the first signal is received before the second signal and 1[[not perform a second action in response to the second signal]]; (Figure -14, 0037, see also 0025 e.g. see user adjustment of settings via rotational motion)
perform the second action based on the second signal when the second signal is received before the first signal and 1[[not perform the first action in response to the first signal]] (Figure -14, 0037 e.g. see user manipulated press input for selecting highlight option)
                   0Fleizach et al. teaches receiving a first signal within a predetermined time of receiving both a first and second signal (e.g. as interpreted, accidental input, 0196, 0206, see also 0005 -Here, a first input is provided, followed by a second accidental input, followed by a user providing the first input.  The Examiner interprets receiving an accidental second input during a first input while maintaining contact as reading on a first input is received after both first and 
                             1Fleizach et al. teaches not perform a second action in response to the second signal and teaches not perform the first action in response to the first signal (e.g. as interpreted, identifying an accidental touch input based on either an accidental second input received after the first and/or an accidental first input received after the second input.  Here, Fleizach teaches a pertinent function of not performing a first or second action depending on identifying accidental input received after a first or second input, 0305: “Some users with tremors or other motor difficulties may accidentally perform multiple sequential touch inputs (e.g. multiple taps ) on a touch - sensitive surface when intending to perform only a single touch input ( e.g. , a single tap or swipe ) . In some embodiments , a device ( e.g. , device 100 , 300 , 500 ) with a touch - sensitive surface includes an ignore - repeat setting that , when enabled , selectively sup presses a touch input that is detected very shortly after a previous touch input , thus filtering out unintentional secondary touch inputs that may occur due to fine - motor recoil.”)
         Chapman teaches first and second user inputs (e.g. knob rotation and pushing providing user inputs, (Figure 1 – 14, 20, 22, see also 0030, 0037 e.g. see rotary dial having first and/or second rotational and press input)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Fleizach et al. (e.g. ignoring a subsequent input within a predetermined time of a first input), to the teachings of Chapman et al. (e.g. receiving first and/or 
      Also, the application of accidentally providing an input following a first input, as per Fleizach et al., when applied to the first and second inputs of Chapman, teaches that a first input is received after both first and second inputs are received, as required, supra0.  
       One of ordinary skill in the art would be motivated to ignore accidental inputs in light of user disabilities, as described by Fleizach et al., 0005.  Moreover, tt is foreseeable a user could push and rotate the dial at the same time, in effect creating an input conflict.  Since ignoring a subsequent input within a predetermined time of a first input accounts for accidental, near simultaneous input, an improved invention is realized.  Moreover, one of ordinary skill in the art would readily appreciate that subsequent inputs received at or near the same time, present conflicts, with associated functions of ignoring conflicting inputs see 20200233500, ABSTRACT, Figure 2, see also 20160055105, Figure 3, see also 20140145978, Figure 4 (e.g. “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.,” MPEP 2141.03, I.) 

The applied combination of prior art teaches:
    wherein: the first user input is based on a rotation of a mechanical input device on the control device and the second user input is based on a translation of the mechanical input device from a first position to a second position; or the first user input is based on the translation of the 

As per claim 2, Chapman, as modified, teaches the control device of Claim 1, wherein either the first signal or the second signal navigates, via the user interface, directly to a menu, wherein the menu comprises further navigation to control device settings and does not include further navigation to other menus (Chapman, Figure 1- 24, 0026, see also 0002, 0025)

As per claim 3, Chapman, as modified, teaches the control device of Claim 1, wherein the processing circuit is further configured to provide, via the user interface, control device information, wherein the control device information is based on, in part, the first signal and the second signal, wherein the control device information is comprises one or more substantially larger icons, numbers, or letters (0025, Figure 1 – 28)
As per claim 4, Chapman, as modified, teaches the control device of Claim 1:
wherein the user interface comprises a dial (Figure 1- 20) and
wherein the first user input [[is received via depressing of the dial]] and the second input 0[[is received via rotation of the dial]] (0025, supra claim 1 analysis)
0Chapman does not expressly teach wherein the first input would be depressing the dial and where the second input would be a rotational input; however, one of ordinary skill in the art, before thee effective filing date of the claimed invention, as a matter of design choice in light of the finite and quantifiable rotational and press input of the dial associated with corresponding selection functions, would achieve an expected and predictable result of designating the first input as a press input and a second input as a rotational input.  Whether a user first presses the dial knob for accessing a menu function followed a rotational, second input, an expected and predictable result is realized via allowing a user to access and select menu features.  One of ordinary skill in the art would appreciate thermostat interfaces having rotational dials with push input are configurable to have functions associated with either dial input, infra cited prior art.
As per claim 5, Chapman, as modified, teaches the control device of Claim 1, further comprising one or more icons, numbers, or letters configured to indicate the mode of operation for the control device, wherein the mode of operation is based on the first signal or the second signal or both (Figure 1 – 24, 28, see also 0026)
As per claim 6, Chapman, as modified, teaches the control device of Claim 1, wherein performing a first action based on the first signal further comprises scrolling through temperature setpoints or navigating one or more menu structures (0025-26, see also 0002)
As per claim 7, Chapman, as modified, teaches the control device of Claim 1, wherein performing a second action based on the second signal further comprises navigating directly to a menu or selecting a temperature setting, wherein the temperature setting comprises a temperature setpoint or a mode of operation (0025-26, 0032-33)

As per claim 9, Chapman, as modified, teaches a thermostat for a building, the thermostat comprising:
a user interface comprising a dial, the dial configured to rotate about an axis and translate along the axis, wherein rotating the dial provides a first command signal to a processing circuit and translating the dial provides a second command signal to the processing circuit; and the processing circuit, supra claim 1 configured to:
receive, via the user interface, both the first command signal and the second command signal within a predetermined period of time of receiving the first signal; , supra claim 1
perform a first action based on the first command signal when the first command signal is received before the second command signal and not perform a second action in response to the second command signal; , supra claim 1
perform the second action based on the second command signal when the second command signal is received before the first command signal and not perform the first action in response to the first command signal, , supra claim 1

   The applied combination of prior art teaches:
    wherein: the first user input is based on a rotation of a mechanical input device on the control device and the second user input is based on a translation of the mechanical input device from a first position to a second position; or the first user input is based on the translation of the mechanical input device on the control device and the second user input is based on the rotation of the mechanical input device, see Chapman, (Figure 1 -14, 20, 20, 0030, 0037, see translational and rotational inputs as reading on first or second rotational or translational user inputs)

As per claim 11, Chapman, as modified, teaches the thermostat of Claim 9, wherein the processing circuit is further configured to provide, via the user interface, control device information, wherein the control device information is based on, in part, the first signal and the second signal, wherein the control device information is comprises one or more substantially larger icons, numbers, or letters, supra claim 3.
As per claim 12, Chapman, as modified, teaches the thermostat of Claim 9, further comprising one or more icons, numbers, or letters configured to indicate the mode of operation for the control device, wherein the mode of operation is based on the first signal or the second signal or both, supra claim 5

As per claim 14, Chapman, as modified, teaches the thermostat of Claim 9, wherein performing a second action based on the second signal further comprises navigating directly to a menu or selecting a temperature setting, wherein the temperature setting comprises a temperature setpoint or a mode of operation, supra claim 7.
As per claim 15, Chapman, as modified, teaches the thermostat of Claim 9, wherein the control device is a thermostat for a heating, ventilation, or air conditioning (HVAC) system, supra claim 8.

As per claim 16, Chapman, as modified, teaches a method for controlling building equipment in a heating, ventilation, or air conditioning (HVAC) system, the method comprising:
receiving, via the user interface, both a first command signal and a second command signal within a predetermined period of time of receiving the first command signal; supra claim 1
scrolling through temperature setpoints or navigating one or more menu structures based on the first command signal when the first command signal is received before the second command signal and not perform a second action in response to the second command signal; and navigating directly to a menu or selecting a temperature setting, wherein 

The applied combination of prior art teaches:
    wherein: the first user input is based on a rotation of a mechanical input device on the control device and the second user input is based on a translation of the mechanical input device from a first position to a second position; or the first user input is based on the translation of the mechanical input device on the control device and the second user input is based on the rotation of the mechanical input device, see Chapman, (Figure 1 -14, 20, 20, 0030, 0037, see translational and rotational inputs as reading on first or second rotational or translational user inputs)

As per claim 17, Chapman, as modified, teaches the method of Claim 16, wherein either the first signal or the second signal navigates, via the user interface, directly to a menu, wherein the menu comprises further navigation to control device settings and does not include further navigation to other menus, supra claim 2
As per claim 18, Chapman, as modified, teaches the method of Claim 16, further comprising providing, via the user interface, control device information, wherein the control device information is based on, in part, the first signal and the second signal, wherein the control device 
As per claim 19, Chapman, as modified, teaches the method of Claim 16, further comprising displaying one or more icons, numbers, or letters configured to indicate the mode of operation for the control device, wherein the mode of operation is based on the first signal or the second signal or both, supra claim 5
As per claim 20, Chapman, as modified, teaches the method of Claim 16, further comprising operating within a heating, ventilation, or air conditioning (HVAC) system, supra claim 8

As per claim 21, Chapman, as modified, teaches the control device of Claim 1, wherein: the first user input is based on a rotation of a dial on the control device and the second user input is based on a translation of the dial from a first position to a second position (Chapman, Figure 1 – 14, 20, 22, see also 0030, 0037 e.g. see rotary dial having first and/or second rotational and press input.  e.g. translation is interpreted as moving something from one place to another, see also uniform motion of a body in a straight line, https://www.merriam-webster.com/dictionary/translation.  Here, pushing the knob represents a first user input, as per claim 1); or 
     the first user input is based on the translation of the dial on the control device and the second user input is based on the rotation of the dial (e.g. translation is interpreted as moving something from one place to another, see also uniform motion of a body in a straight line, https://www.merriam-webster.com/dictionary/translation.  Here, pushing the knob represents a first user input, as per claim 1 analysis)

Conclusion
                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.